Citation Nr: 9935299	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-01 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from January 1947 to 
January 1950 and from October 1950 to September 1951.  

In June 1995, the Department of Veterans Affairs (VA) 
Regional Office (RO) granted VA compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for chronic liver disease with 
esophageal varices due to hepatitis which was caused by a VA 
blood transfusion in November 1975, and for thrombocytopenia 
and splenomegaly due to the chronic liver disease.

The RO denied VA compensation benefits for diabetes mellitus 
pursuant to 38 U.S.C.A. § 1151 in October 1995, and the 
veteran commenced and then later, in January 1997, withdrew 
his appeal with respect to that decision.

In the interim, the RO again denied VA compensation benefits 
for diabetes mellitus pursuant to 38 U.S.C.A. § 1151 in July 
1996, and informed the veteran of that decision and of his 
right to appeal it within one year thereof in August 1996.  
As noted above, he withdrew his appeal in January 1997 and 
did not appeal the July 1996 decision within one year of 
notification.  Thus, it became final.  See 38 U.S.C.A. § 7105 
(West 1991).  

The veteran applied to reopen his claim in March 1997.  In 
September 1997, the RO denied the benefits currently sought, 
and the veteran appealed its decision to the Board of 
Veterans' Appeals (Board).  The Board in August 1998 applied 
the Colvin [see Colvin v. Derwinski, 1 Vet. App. 171 (1991)] 
materiality test and held that new but not material evidence 
had been received since the prior final July 1996 RO rating 
decision denying the claim, and so the Board denied the 
claim.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
parties (the VA Secretary and the veteran) presented the 
Court with a joint motion to vacate the Board's August 1998 
decision and to remand the case to the Board for action 
consistent with Hodge v. West, 155 F.3d 1361-64 (Fed. Cir. 
1998), Elkins v. West, 12 Vet. App. 209 (1999), and Winters 
v. West, 12 Vet. App. 203 (1999).  The Court granted the 
motion in April 1999.  Subsequently, pursuant to Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992), and Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the veteran has submitted 
additional evidence to the Board without waiving initial RO 
consideration thereof.  

The case is now before the Board for consideration of whether 
new and material evidence has been received to reopen the 
claim.  This Board decision holds that new and material 
evidence has been submitted per Hodge/Elkins, et al., and 
that as such, the claim should be reopened.  Furthermore, the 
decision remands the case to the RO for further development 
per Winters, et al.  


FINDINGS OF FACT

1.  The RO last denied VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for diabetes mellitus in July 1996.

2.  The RO notified the veteran of its decision and of his 
right to appeal it within one year thereof in August 1996, 
but no timely appeal was filed.  

3.  Since then, evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim has been submitted.  


CONCLUSIONS OF LAW

1.  The July 1996 RO rating decision denying VA compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for diabetes mellitus 
is final based upon the evidence which was then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (1998).

2.  Since the RO's July 1996 rating decision, new and 
material evidence has been received, and so the claim of 
entitlement to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for diabetes mellitus is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent law and regulations

Finality/new and material evidence 

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(1998).  Once a decision becomes final, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. § 5108 
provides that "[I]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the secretary shall reopen the claim and review the former 
disposition of the claim."  

An appeal consists of a timely filed notice of disagreement 
and a timely filed substantive appeal.  38 C.F.R. § 20.200.  
A notice of disagreement must be filed within one year of the 
date that the RO mails notice of its determination to him or 
her.  Otherwise, that determination will become final.  
38 C.F.R. §§ 20.302, 20.1103.

"New and material evidence" is defined by the Secretary as 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a);  Hodge.

In determining whether to reopen previously and finally 
denied claims, the two-step test which was announced in Manio 
v. Derwinski, 1 Vet. App. 140 (1991), has been replaced by a 
three-step test.  Under the new Elkins test, see Elkins v. 
West, 12 Vet. App. 209 (1999), the Secretary must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  Third, if the claim is well grounded, 
the Secretary may then proceed to evaluate the merits of the 
claim but only after ensuring that his duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
12 Vet. App. 203 (1999).

In order to warrant reopening a previously and finally 
disallowed claim, the newly presented or secured evidence 
must be not cumulative of evidence of record at the time of 
the last prior final disallowance and must tend to prove the 
merits of the claim as to each essential element that was 
lacking in the last final disallowance.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

Well grounded claims

The threshold question which must be resolved with regard to 
a claim is whether the claimant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of pertinent causation is not sufficient; the 
claimant must submit evidence in support of a claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

The Court has recently held that the requirements for a well-
grounded direct claim under 38 U.S.C.A. § 1151 parallel those 
generally set forth for establishing direct service 
connection claims, as follows: (1) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of title 38, 
United States Code; (2)  medical evidence of a current 
disability; and (3) medical evidence of a nexus between that 
asserted injury or disease and the current disability.  Jones 
v. West, 12 Vet. App. 460 (1999).  

It would follow under Jones that a well grounded secondary 
claim pursuant to 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.310(a) 
would require a disability adjudicated as entitled to 
compensation benefits pursuant to 38 U.S.C.A. § 1151, 
competent medical evidence of the disability for which 
38 U.S.C.A. § 1151 benefits are currently being sought, and 
competent medical evidence of a nexus between the § 1151-
compensated disability and the one for which § 1151 
compensation is currently being sought.  See, e.g., the 
following 38 C.F.R. § 3.310(a) secondary service connection 
cases:  Libertine v. Brown, 9 Vet. App. 521 (1996); Allen v. 
Brown, 7 Vet.App. 439, 448 (1995) (en banc) (secondary 
service connection may be granted to the extent a disability 
is made chronically worse by a service-connected disability); 
Reiber v. Brown, 7 Vet.App. 513, 516 (1995) (requiring 
medical evidence showing relationship between fall due to 
service-connected left ankle disability and claimed secondary 
service connection for back condition); Schroeder v. Brown, 6 
Vet. App. 220, 224 (1994) (holding that claimant had 
submitted necessary medical evidence for secondary service 
connection showing relationship between his service-connected 
hand disability and subsequent right wrist injury) (1993); 
and Proscelle v. Derwinski, 2 Vet.App. 629, 633 (1992) 
(requiring medical evidence showing relationship between 
service-connected maxillary fracture and claimed secondary 
service connection for psychiatric disorder).

38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service-connected.  See also 38 
C.F.R. § 3.358 (1995).

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA treatment and additional disability, 
and that there need be no identification of "fault" on the 
part of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. § 1151 
with respect to the regulation's inclusion of a fault or 
accident requirement.

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under 38 C.F.R. § 3.358(c)(3) as amended in 1995, 
compensation is precluded where disability (1) is not 
causally related to VA hospitalization or medical or surgical 
treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, and where there is no 
willful misconduct, and where the additional disability does 
not fall into one of the above-listed exceptions, the 
additional disability will be compensated as if 
service-connected.

In Jones, the Court noted that amendments to 
38 U.S.C.A. § 1151 which were promulgated in 1996 were 
expressly made applicable by Congress only to claims filed on 
or after October 1, 1997.  Because the veteran's claim for 
benefits was received before October 1, 1997, the 1996 
amendments are not applicable and are not mentioned.

In VA Office of General Counsel Precedent Opinion 
(VAOPGCPREC) No. 08-97 (Feb. 11, 1997), it was held that 
disability compensation may be paid, pursuant to 
38 U.S.C.A. § 1151 and 38 C.F.R. § 3.310(a) (1998), for 
disability which is proximately due to or the result of a 
disability for which compensation is payable under 
38 U.S.C.A. § 1151.

Factual background

The "old" evidence

The RO has previously considered (1) the veteran's assertion 
that his diabetes mellitus was caused by a 1975 VA blood 
transfusion; (2) whether VA treatment for liver disease 
disability caused his diabetes mellitus; and (3) the 
veteran's assertion that his diabetes mellitus was caused by 
his § 1151-compensated liver disease disability.

At the time of the July 1996 RO rating decision, there was of 
record competent medical evidence of current diabetes 
mellitus disability diagnosed as early as 1993 as reflected 
by 1993 VA medical records, competent medical evidence of a 
VA blood transfusion in November 1975 as reflected by a 
November 1975 VA hospital summary, and competent medical 
evidence of VA treatment for liver disease as reflected by 
1993 VA medical records.  Moreover, the veteran had a 
§ 1151-compensated liver disease disability, as reflected by 
the October 1995 RO rating decision.

However, there was no competent medical evidence of record 
(1) of a nexus between the veteran's diabetes mellitus and 
his November 1975 VA blood transfusion; (2) of a nexus 
between VA treatment for liver disease disability and 
diabetes mellitus; or (3) of a nexus between the veteran's 
diabetes mellitus and his § 1151-compensated liver disease 
disability itself.  On the contrary, the only medical 
evidence which opined at all on any of these matters 
consisted of an August 1995 VA examination report and its 
September 1995 final version, both of which stated that the 
veteran's diabetes mellitus was not related to his liver 
disease.  [The veteran's lay assertions which were of record 
as to the causal relationships per (1) through (3) just 
mentioned did not constitute medical nexus evidence, as they 
were from a layperson.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet.App. 91, 93 
(1993); Caluza v. Brown, 7 Vet. App. 498 (1995).]

The additional evidence

Since the July 1996 RO rating decision, the veteran has 
submitted, in pertinent part, two medical statements from his 
private physician, who is employed in a medical clinic as an 
endocrinologist and internal medicine physician.  

The first statement from the veteran's private physician is 
dated in February 1997 and states that the veteran had been 
under her care for the past three years for Type II diabetes 
mellitus, and that he had a history of chronic liver disease 
with cirrhosis that was likely playing a role in his current 
level of diabetic control and his overall diabetic status and 
metabolism.  

The second statement from the veteran's private physician is 
dated in December 1998 and states that the veteran is under 
her care for diabetes mellitus, and that it is more likely 
than not that his diabetes was caused by his underlying 
chronic liver disease.  The physician stated that several 
articles which she cited described the association between 
chronic liver disease and the subsequent development of 
diabetes.

Analysis

The RO last denied VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for diabetes mellitus in July 1996 and 
notified the veteran of its decision and of his right to 
appeal it in August 1996.  The veteran did not file a timely 
appeal.  Therefore, the RO's decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.  As 
such, new and material evidence must be received to reopen 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In light of Evans, the type of evidence which would be 
necessary to reopen the claim would be competent medical 
evidence of a nexus between the veteran's current diabetes 
mellitus disability and either (1) the November 1975 VA blood 
transfusion; (2) VA's treatment of the veteran's liver 
disease; or (3) his § 1151-compensated liver disease itself.  

In this case, the statements from the veteran's private 
physician are both new.  There had never previously been of 
record medical evidence indicating that there was a nexus 
between the § 1151-compensated liver disease and the 
veteran's diabetes mellitus.  The evidence, furthermore, is 
material under the applicable 38 C.F.R. § 3.156 (see Hodge):  
It is so significant it must be considered in order to fairly 
decide the merits of the claim.  The December 1998 private 
physician's medical statement indicates that there is a 
causal relationship between his § 1151-compensated liver 
disease and his diabetes mellitus, and VAOPGCPREC No. 08-97 
permits secondary compensation on this basis.  

Since there is new and material evidence and the claim has 
thus been reopened, it is incumbent on the Board to determine 
whether the claim is well grounded.  Elkins.  Evidence which 
reopens a claim is not necessarily evidence which well 
grounds a claim.  See Hodge, as well as the holding in Evans.

In this case, the Board concludes that the claim is well 
grounded.  The well-grounded § 1151 claim requirements set 
forth in Jones, supra, are met.  The first prong of Jones is 
satisfied by the medical evidence of record diagnosing 
current diabetes mellitus disability.  The second prong of 
Jones is satisfied by the fact that there is an adjudicated 
§ 1151-compensated liver disease disability.  The third prong 
of Jones is satisfied by the private physician's opinion that 
there is a nexus between the veteran's current diabetes 
mellitus disability and his § 1151-compensated liver disease 
disability.  

Further discussion and action on this reopened claim is the 
subject of the remand section of this decision, infra.


ORDER

New and material evidence having been submitted to reopen the 
claim for VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for diabetes mellitus, the claim is 
reopened.


REMAND

Since the veteran's claim is well grounded, VA must fulfill 
its duty to assist him with it.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991); Winters.  It is noted 
that the veteran's private physician has cited several 
medical articles in support of her opinion that there is a 
nexus between the veteran's chronic liver disease and his 
diabetes mellitus.  However, those articles are not of 
record.  Those articles might strengthen her opinion which 
the veteran has submitted in support of his claim.  
Therefore, the RO should invite him to submit them if he so 
desires.

Moreover, the records of treatment the veteran has received 
for diabetes mellitus and liver disease might strengthen his 
claim.  Accordingly, the RO should assist the veteran in 
obtaining them.

Furthermore, there is an apparent conflict in the evidence.  
The VA examiner in 1995 indicated that there was no 
relationship between the veteran's chronic liver disease and 
his diabetes mellitus, whereas the veteran's private 
physician indicates that there is a causal relationship.  
Another VA examination should be conducted, in an attempt to 
reconcile the conflict and provide information so that proper 
weight can be accorded to the conflicting opinions of record.  
The Board must provide adequate reasons and bases for its 
findings and conclusions; otherwise, its decision is 
inadequate.  38 U.S.C.A. § 7104(d)(1) (West 1991); Sammarco 
v. Derwinski, 1 Vet. App. 111, 112-14 (1991); Gilbert, 1 Vet. 
App. at 56-57.

Remand is required because a VA examination is necessary, and 
also because a reopening of the claim connotes de novo review 
of it, see Manio and Elkins, and because the veteran has not 
waived his right to have the RO conduct the initial de novo 
review of his claim; he may be prejudiced by the failure to 
return the issue to the RO for readjudication.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Remand is further required 
because the RO has not considered the December 1998 statement 
from the veteran's private physician, and the veteran has not 
waived initial RO consideration thereof.  See Bernard, 
38 C.F.R. §§ 19.9 and 20.1304 (1998), and Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO shall invite the veteran to 
submit the medical articles which his 
private physician mentions in her 
December 1998 statement, as well as any 
other medical evidence which he feels 
may support his claim.  The RO shall 
request the veteran to identify by name 
and address all health-care providers 
who have treated him for diabetes 
mellitus and liver disease, and to give 
the RO consent to obtain those records 
on his behalf.  Thereafter, the RO shall 
comply with 38 C.F.R. § 3.159 (1998), 
including by attempting to obtain and 
incorporate into the claims folder all 
such identified records which are not 
already of record.

2.  A VA examination shall be conducted 
by a specialist in internal medicine 
and/or endocrinology.  The physician 
must review the veteran's claims folder, 
examine the veteran, and thereafter 
provide opinions with reasons as to 
whether or not the veteran's chronic 
liver disease disability with esophageal 
varices, thrombocytopenia, and 
splenomegaly caused his diabetes 
mellitus disability or has made it 
chronically worse than it otherwise 
would be.  In making the opinions 
requested, the physician should provide 
a discussion of any medical principles 
involved and their application to the 
facts of the case.  It is important that 
if the physician disagrees in any 
respect with the opinions as to causal 
relationships which are expressed in the 
private physician's February 1997 and 
December 1998 medical statements, that 
the examining physician clearly state 
and explain the reasons for the 
disagreement, including any medical 
concepts or findings which may be 
critical to understanding the examining 
physician's position.  The claims folder 
should be made available to the 
physician prior to the examination.

3.  After ensuring that the above has 
been accomplished and taking any 
remedial action which may be necessary 
until it is, see Stegall v. West, 11 
Vet. App. 268 (1998) (Board must remand 
the claim to RO again if action ordered 
in this remand is not accomplished), the 
RO should review the veteran's claim de 
novo, in light of all evidence, 
including the December 1998 private 
medical record submitted to the Board in 
September 1999, and in light of all 
applicable law, regulations and Court 
decisions.  

If any action remains adverse to the veteran, he should be 
provided with a supplemental statement of the case and be 
given a reasonable opportunity to respond.  The case should 
then be returned to this Board in accordance with the usual 
appellate procedures, if necessary.  No action is required of 
the veteran until he is further informed.  The purpose of 
this REMAND is to assist the veteran and to provide him with 
due process of law.  

The Board intimates no opinion as to the ultimate outcome of 
this claim.  The veteran need take no action unless otherwise 
notified.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky .

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals






